BIJUR, J.
This appeal is taken pursuant to the provisions of section 311 of the Municipal Court act (Laws 1902, c. 580). The complaint served with the summons sets forth that the defendant appellant is a corporation. The appellant’s' affidavits show that the person who was served with the summons and complaint was not an officer, managing agent, or director, but was only a pharmacist employed by the defendant corporation. Whether or not the action against “J. Jung7 mann” was against a natural person or a corporation does not appear in the summons; but it is sufficiently clear from the affidavits of the appellant that J. Jungmann neither as a natural person nor as a corporation was properly served.
Judgment reversed, with costs, and complaint dismissed. All concur.